Citation Nr: 9924849	
Decision Date: 08/31/99    Archive Date: 09/08/99

DOCKET NO.  97-08 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an increased evaluation for compression 
fracture of the T12-L1 vertebra with osteoarthritis currently 
evaluated as 30 percent disabling.

2.  Entitlement to secondary service connection for a 
psychiatric disability resulting from the veteran's service-
connected compression fracture of the T12-L1 vertebra with 
osteoarthritis.


REPRESENTATION

Appellant represented by:	Charles L. Bledsoe, Attorney 
at Law


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION

The veteran had active service from June 1986 to June 1989.  
This appeal arises from a January 1996 rating decision of the 
Roanoke, Virginia, Regional Office (RO).  In this decision, 
the RO denied an increased evaluation, in excess of 30 
percent disabling, for the veteran's service-connected 
compression fracture of the T12-L1 vertebra with 
osteoarthritis.  It was also determined that service 
connection was not warranted for a psychiatric disability as 
a result of his service-connected back disorder.  The veteran 
appealed these decisions.

An initial review of the claims file indicates that the 
veteran has submitted a claim for a total disability 
evaluation based on individual unemployability due to the 
veteran's service-connected disabilities (TRIU).  This claim 
was received in late December 1993 on a VA Form 21-8940 
(Veteran's Application for Increased Compensation Based on 
Unemployability), but it was never resolved by the RO.
Therefore, this matter is referred to the RO for appropriate 
action.


REMAND

This case must be remanded because the record shows that the 
veteran has applied for Social Security Administration 
benefits, but the records pertaining to the Social Security 
claim have not been obtained.  Thus, VA is on notice as to 
the existence of additional relevant evidence.

Specifically, it was noted in a VA social survey of January 
1997 that the veteran had filed a claim with the Social 
Security Administration (SSA).  Of record is a private 
psychiatric examination of July 1994 that appears to have 
been prepared in preparation for this SSA claim.  A review of 
the claims file fails to reveal that the SSA decision or its 
supporting evidence has been obtained.  In Masors v. 
Derwinski, 2 Vet. App. 181 (1992), the Court ruled on the 
importance of VA adjudicators reviewing a claimant's SSA 
medical records when determining the claimant's eligibility 
for VA benefits.  Under the circumstances, the RO should 
contact the SSA and obtain these medical records.

The veteran received a comprehensive VA psychiatric 
examination in August 1995 that appeared to provide a nexus 
between the veteran's service-connected back disability and 
his psychiatric disorders.  However, since there is pertinent 
evidence regarding the veteran's psychiatric disability not 
yet of record, he will have to be provided a new VA 
psychiatric examination on remand.  This examiner will have 
to provide an opinion on the relationship of the veteran's 
service-connected back disability and his psychiatric 
disorders based on the veteran's entire medical history.

Regarding the veteran's claim for an increased evaluation for 
his service-connected back disability, the last comprehensive 
orthopedic examination provided to the veteran was in August 
1995.  At this examination, the veteran complained of chronic 
back pain.  The examiner provided range of motion studies 
that noted slight to moderate impairment with pain on all 
movements.  This examination report noted the range of motion 
in the affected joints and that pain was involved, but failed 
to discuss if the veteran suffered any additional disability 
due to flare-ups of pain or fatigability.  According to the 
Court's decision in DeLuca v. Brown, 8 Vet. App. 202 (1994), 
ratings based on limitation of motion do not subsume 
38 C.F.R. § 4.40 or 38 C.F.R. § 4.45.  It was also held that 
the provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) 
do not forbid consideration of a higher rating based on 
greater limitation of motion due to pain on use or 
fatigability, including during flare-ups.  Such findings and 
opinions were not recorded on the noted examination report 
and, therefore, a new VA orthopedic examination is required.

Under the circumstances, the undersigned finds that further 
development is required, and the case is REMANDED to the RO 
for the following action:

1.  The RO should contact the veteran and 
request the names and addresses of all 
healthcare providers who treated his back 
and psychiatric disabilities from 
December 1997 to the present time.  After 
securing the necessary release(s), the RO 
should obtain any records not already 
contained in the claims file; to include 
those from any identified VA medical 
center or outpatient clinic.  Once 
obtained, all records must be associated 
with the claims folder.

2.  The RO should contact the veteran and 
request that he submit legible copies of 
all SSA decisions in his possession.  If 
he does not have any SSA decisions in his 
possession, then he should at least 
identify the appropriate SSA office to 
which he filed any claim for disability 
benefits.  Thereafter, the RO should 
contact the appropriate SSA office and 
request legible copies of all SSA 
decisions regarding the veteran's claims 
for disability benefits.  It should also 
be requested that legible copies of all 
medical and employment evidence used in 
arriving at these decisions be forwarded 
to the RO.  All material received from 
this request must be made a part of the 
claims files.

3.  Following completion of the above 
development, the veteran should be 
afforded special VA orthopedic and 
psychiatric examinations.  

a.  General Instructions.  Such 
tests as the examining physician 
deems necessary should be performed.  
The clinical findings and reasons 
upon which the opinions are based 
should be clearly set forth.  The 
claims folders must be made 
available to the examining physician 
in connection with the examination 
so that he or she may review 
pertinent aspects of the veteran's 
medical history.  If the examiner 
finds it impossible to answer any of 
the questions below, it should be so 
noted on the examination report with 
the reasons given for this 
conclusion.

b.  Orthopedic Examination.  The 
purpose of this examination is to 
determine the severity of the 
veteran's service-connected 
compression fracture of the T12-L1 
vertebra with osteoarthritis.  The 
examiner should provide the 
following opinions:

i.)  What is the range of 
motion in the veteran's 
thoracic and lumbar spine 
measured in degrees?  The 
examiner should note what is 
considered normal range of 
motion in these joints.

ii.)  Does the veteran's 
thoracic or lumbar back 
evidence muscle spasm?

iii).  Does the veteran's 
thoracic or lumbar spine have 
weakened movement, excess 
fatigability, or 
incoordination?  If so, the 
examiner should report the 
degree of additional range of 
motion lost, or favorable or 
unfavorable ankylosis, due to 
any weakened movement, excess 
fatigability, or 
incoordination.  

iv).  Does the veteran's 
thoracic or lumbar spine 
significantly limit functional 
ability during flare-ups or 
after repeated use over a 
period of time?  If so, the 
examiner should report the 
degree of additional range of 
motion lost, or favorable or 
unfavorable ankylosis, due to 
pain on use or during flare-
ups.  

v.)  What is the degree of the 
veteran's industrial impairment 
due to his service-connected 
compression fracture of the 
T12-L1 vertebra with 
osteoarthritis?

c.  Psychiatric Examination.  The 
purpose of this examination is to 
provide a diagnosis(es) of the 
veteran's current psychiatric 
disability(ies) and if any 
etiological relationship exists 
between this disabilities and the 
veteran's service-connected 
compression fracture of the T12-L1 
vertebra with osteoarthritis.  The 
examiner should provide the 
following opinion:

i.)  Does the veteran currently 
have a psychiatric disability?  
Is so, please provide the 
appropriate diagnosis(ies).

ii).  If the veteran does have 
a current psychiatric 
disability, is it at least as 
likely as not that this 
disorder(s) is etiologically 
related to any chronic pain 
suffered by the veteran 
resulting from his service-
connected compression fracture 
of the T12-L1 vertebra with 
osteoarthritis?  The examiner 
should use language in his or 
her answer similar to the 
language highlighted in the 
above question.  The examiner 
should refrain from using 
phrases like "may be", 
"could have", or "possibly."

4.  Thereafter, the RO must review the 
claims folders and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examination does not 
include all opinions requested, 
appropriate corrective action is to be 
implemented.

5.  Following completion of this action, 
the RO should review the evidence and 
determine whether the veteran's claims on 
appeal may now be granted. 
If any decision on appeal remains adverse 
to the veteran, he and his representative 
should be furnished an appropriate SSOC, 
and given an opportunity to respond.  
Thereafter, the case should then be 
returned to the Board for further 
appellate consideration, if appropriate.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

The veteran need take no further action until he is notified.  
The purpose of this REMAND is to obtain additional medical 
information.  No inference should be drawn regarding the 
final disposition of the claim as a result of this action.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals







